Title: To John Adams from André Jean La Rocque, 12 April 1793
From: Rocque, André Jean La
To: Adams, John


				
					Monsieur
					Paris ce 12 avril 1793.
				
				un francois qui projete de devenir Américain, Vous prie d’agréer L’homage de Ses foibles productions. Les ouvrages cy joints, dont il est l’auteur, vous intéresseront, non par la maniere dont ils Sont traités, Mais par leur Sujets. c’est l’humanité qui en a déterminé Le choix.Le premier est le plan d’un établissement, que La convention nationale est au moment de decreter. Le Second est une notice qui avoit ete condamnée à ne jamais voir le jour, et que la loi des circonstances a voulu que je fisse Paroitre; La convention elle même demandoit la manifestation de toutes les opinions cette notice lui a ete envoyée. le troisieme est un travail Sur la libération de la france, en adoptant l’evaluation que L’assemblée constituante avoit faite de Sa dette. Le quatrieme enfin est des considérations Sur L’amérique Septentrionale, que Je ne connois pas; mais, cela me paroit commun avec presque tous ceux qui en ont écrit dans Ma Langue, ou qui ont été traduits. J’en differe en un point, c’est que je Je declare au Public mon ignorance.une Particularité poura Vous étonner Sur l’auteur de ces differens ouvrages. Je Suis, avec feu M Adhenet, auquel Vous accordiez Votre amitié, et mon ami intime, le traducteur de Votre Essai Sur le droit canon et Sur le droit féodal, ainsi que du Mémoire par lequel les Etats unis ont demandé au cabinet de Versailles l alliance de la france contre L’Angleterre. Je ne Sais point L’Anglois; Adhenet dégrossissoit; faisoit un mot à mot; me remettoit Son travail; et en le lui dictant, je le Recomposois. j’ai encore en mon pouvoir Les deux Brouillons. Les traductions, que lui demandoit M Genet, Pere de notre envoyé aupres des Etats unis, etoient exécutées de La Même maniere. Mais, je dois observer que de La part d’Adenet, c’etoit défaut de confiance dans Ses propres moyens; il pouvoit Se passer d’un tel Secours. Cependant, puis que j’ai eu L’avantage de Concourir à ces deux traductions; je mestimerai heureux, Si, content de Vos traducteurs, Vous Voulez bien m’accorder quelqu’interet, quand, arrivé dans votre Patrie, j’aurai à mériter quelle devienne La mienne.Je Suis avec Respect / Monsieur.
				
					And. Jean La Rocque1er commis de la comptabilité nationale.
				
				
			